Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Request for Continued Examination filed 26 February 2021.  Claims 16, 25, 34 have been amended.  Claims 1-15 have been canceled.  Claims 16-40 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claim(s) 16-19, 21-28, 30-37, 39, 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golobay et al. (US 2007/0136371 A1) in view of Marl et al. (US 2008/0052384 A1) and further in view of Strittmatter et al. (US 2004/0176117 A1).

Claims 1. -15. (Cancelled)

Claim 16. Golobay discloses a computer-implemented method, comprising: 
two or more available wireless devices; presenting a menu of system compositions, each of the system compositions comprising at least one of the two or more available wireless devices; identifying a selected system composition of the system compositions, devices may connect to the network wirelessly (P. 0022), a graphical user interface may allow the user to specify a platform or device type on which to perform an activity via a platform pull-down menu and a device type pull-down menu, the platform pull-down menu may provide the user with a list of all of the platforms that the user is permitted to access, including, ; and 
sending one or more control signals to establish a plurality of wireless links, the plurality of wireless links comprising a wireless link between each of the available wireless devices included in the selected system composition, a group of devices connect via a network (P. 0018), a client may allow a user to configure different types of devices on a network (P. 0020), the client may allow a user to configure a group of devices and software instructions may be read into a devices memory from another device via a communication interface(P. 0027), a logical activity may translate into one or more physical commands formulated in the native syntax of the destination device  (P. 0047), groups of commands are used to implement the logical activities described in the activity table (P. 0048), a platform is a classification and logical grouping of devices 140 that perform a specific function (P. 0049), The device table may store information needed to connect and login to each device in system (P. 0052), the device_has_platform table describes the relationship between a platform and the devices with which the platform is associated (P. 0054), the device_has_command table describes a relationship between devices and commands (P. 0056), the server may .

Golobay does not disclose detecting two or more available wireless devices; presenting graphical representations of each of the two or more available wireless devices, as disclosed in the claims.  However, Golobay discloses a client, a server and a group of devices connected via a network (P. 0018) wirelessly (Ps. 0020-0022), agents store information for how to communicate with each device (P. 0036), The device table may store information needed to connect and login to each device in system (P. 0052) That is, Golobay does not explicitly disclose detecting two or more available devices connected to the network.  In the same field of invention, Marl discloses devices on a network may be wirelessly connected (Ps. 0024, 0025, 0030, 0035) wherein .  Therefore, considering the teachings of Golobay and Marl, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine detecting two or more available wireless devices; presenting graphical representations of each of the two or more available wireless devices with the teachings of Golobay.  One would have been motivated to combine detecting two or more available wireless devices; presenting graphical representations of each of the two or more available wireless devices with the teachings of Golobayin in order to optimize the use and flexibility of various computing devices installed in a business or home, the business or family may link them together to form a small private network (Marl. Ps. 0003, 0004).

Golobay does not disclose wherein each wireless device is capable of wireless communication on a respective network, as disclosed in the claims.  However, Golobay discloses a client, a server and a group of devices connected via a .  Marl further discloses each of the network devices communicate either directly or indirectly with a gateway device and the gateway device may serve as a node on two incompatible networks that use different communication protocol formats and convert data from one network’s communication protocol format into the other network’s communication protocol format (P. 0023) when switching to a different network, connecting or switching to a device on the different network (P. 0080) the host computer may have two or more gateway devices (P. 0081) determining properties of a network device and creating a specific data object(P. 0416) the data object for a network device includes an identification of the respective network for the device (P. 0422) and includes a connections object identifying devices and their respective networks connected to the device (P. 0424) A network diagram shows that a network (My Home Network) may comprise devices connected to different respective networks, i.e. devices connected to the router and devices connected to the D-Link Wireless Router (Figs. 0049, 0052) Marl clearly allows a device to communicate with devices on different types of respective networks.  Therefore, considering the teachings of Golobay and Marl, it would have combine wherein each wireless device is capable of wireless communication on a respective network with the teachings of Golobay and Marl.  One would have been motivated to combine wherein each wireless device is capable of wireless communication on a respective network with the teachings of Golobay and Marl in order to optimize the use and flexibility of various computing devices installed in a business or home, the business or family may link them together to form a small private network (Marl. Ps. 0003, 0004).

Golobay and Marl do not disclose presenting a menu of two or more system compositions, each of the two or more system compositions comprising at least one of the two or more available wireless devices; identifying a selected system composition of the two or more system compositions, as disclosed in the claims.  However, in the same field of invention, Strittmatter discloses a mobile device may communicate with a wireless device (server device) to provide a service (P. 0036) a user may select photos and a search process can locate available devices capable of printing photos (0042) and a wireless link with a device is established (0043) if the Bluetooth protocol is being used, the detected server device would return its Bluetooth device address, device name, clock, and/or Class of Device/Service parameters (P. 0045) device classes include: computer, phone, LAN/network access point, audio/video, peripheral, imaging, and uncategorized, and wireless devices may include a display, camera, scanner, and .  Therefore, considering the teachings of Golobay, Marl and Strittmatter, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine presenting a menu of two or more system compositions, each of the two or more system compositions comprising at least one of the two or more available wireless devices; identifying a selected system composition of the two or more with the teachings of Golobay and Marl.  One would have been motivated to combine presenting a menu of two or more system compositions, each of the two or more system compositions comprising at least one of the two or more available wireless devices; identifying a selected system composition of the two or more system compositions with the teachings of Golobay and Marl to allow consumers to have additional useful features on multi-media devices, which would widen the appeal of these devices to a broader audience by providing a multi-media device that can easily utilize wireless communication to transmit its multi-media data, in a convenient manner, to consumer electronics devices.

Golobay does not disclose sending one or more control signals to automatically establish a plurality of wireless links in response to identification of the selected system composition, as disclosed in the claims.  However, Golobay discloses a client, a server and a group of devices connected via a network (P. 0018) wirelessly (Ps. 0020-0022), agents store information for how to communicate with each device (P. 0036), the device table may store information needed to connect and login to each device in system (P. 0052) Golobay does not explicitly disclose that the devices automatically establish connections to the network.  Marl discloses the system may automatically switch the computer to the wireless network serviced by the access point with the highest signal strength and automatically connect to a device (printer) on that network (P. 0080) and Strittmatter discloses a wireless link with .  Therefore, considering the teachings of Golobay, Marl and Strittmatter, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine sending one or more control signals to automatically establish a plurality of wireless links in response to identification of the selected system composition with the teachings of Golobay, Marl and Strittmatter.  One would have been motivated to combine sending one or more control signals to automatically establish a plurality of wireless links in response to identification of the selected system composition with the teachings of Golobay, Marl and Strittmatter in order to optimize the use and flexibility of various computing devices installed in a business or home, the business or family may link them together to form a small private network (Marl. Ps. 0003, 0004).

Golobay does not disclose the plurality of wireless links comprising a direct wireless link …, as disclosed in the claims.  However, Strittmatter discloses a wireless link with a device is established (0043) through Bluetooth (P. 0045) communication is performed through a radio frequency (RF) transceiver which communicates to a compatible RF transceiver (not shown) connected to each imaging device (P. 0074).  In Marl, it is clear that a network management tool hosted on a first computer may interface with other devices connected directly to the first device, and, further, it appears that different teachings of Golobay, Marl and Strittmatter, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the plurality of wireless links comprising a direct wireless link … with the teachings of Golobay, Marl and Strittmatter.  One would have been motivated to combine the plurality of wireless links comprising a direct wireless link … with the teachings of Golobay, Marl and Strittmatter to provide more network connection options to the system of Golobay to provide scalability and flexibility.

Golobay does not disclose updating the graphical representations of each of the two or more available wireless devices to present the established wireless links, as disclosed in the claims.  However, Marl discloses wirelessly connections are distinguished by specific icons (P. 0046) the connection module maintains a list of connections between devices, clients of the connection module can tell the service to add or remove a connection between devices, for example, the device monitoring module can request a device connection to be removed when a device goes offline or is no longer accessible on the network (P. 0137) the system may automatically switch the computer to the wireless network serviced by the access point with the highest signal strength (P. 0080) determining properties of a network device and creating a specific data object (P. 0416) the data object for a network device includes an identification of .  Therefore, considering the teachings of Golobay, Marl and Strittmatter, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine updating the graphical representations of each of the two or more available wireless devices to present the established wireless links with the teachings of Golobay, Marl and Strittmatter.  One would have been motivated to combine updating the graphical representations of each of the two or more available wireless devices to present the established wireless links with the teachings of Golobay, Marl and Strittmatter in order to optimize the use and flexibility of various computing devices installed in a business or home, the business or family may link them together to form a small private network (Marl. Ps. 0003, 0004).

Claim 17.  Golobay, Marl and Strittmatter disclose the computer-implemented method of claim 16, and Golobay further discloses the two or more system compositions comprising a first system composition and a second system composition, wherein the the platform pull-down menu may provide the user with a list of all of the platforms that the user is permitted to access, including, for example, voice over Internet Protocol (VoIP), next generation service node (NGSN), or other logical groupings of devices that perform a specific function (P. 0089).

Claim 18.  Golobay, Marl and Strittmatter disclose the computer-implemented method of claim 17, and Marl further discloses a user may access documents, music, videos, or photos on a device (P. 0190) a network media adapter enables viewing and listening to music, photos, and videos located on a network device on the user's television or stereo (P. 0287) The interface includes a control for the user to enter an email address (P. 0568) A user may edit documents in My Documents (Figs. 15-17, 62, 65) A user may access word processing applications and email applications (Fig. 93-95).  Therefore, considering the teachings of Golobay, Marl and Strittmatter, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the first task or activity comprises image editing, movie watching, or audio playback and the second task or activity comprises word processing or email checking with the teachings of Golobay, Marl and Strittmatter.  One would have been motivated to combine the first task or activity comprises image editing, movie watching, or audio with the teachings of Golobay, Marl and Strittmatter to allow consumers to have additional useful features on multi-media devices, which would widen the appeal of these devices to a broader audience by providing a multi-media device that can easily utilize wireless communication to transmit its multi-media data, in a convenient manner, to consumer electronics devices.

Claim 19.  Golobay, Marl and Strittmatter disclose the computer-implemented method of claim 16, and Marl further discloses wirelessly connections are distinguished by specific icons (P. 0046) the connection module maintains a list of connections between devices, clients of the connection module can tell the service to add or remove a connection between devices, for example, the device monitoring module can request a device connection to be removed when a device goes offline or is no longer accessible on the network (P. 0137) the system may automatically switch the computer to the wireless network serviced by the access point with the highest signal strength (P. 0080) determining properties of a network device and creating a specific data object (P. 0416) the data object for a network device includes an identification of the respective network for the device (P. 0422) and includes a connections object identifying devices and their respective networks connected to the device (P. 0424) a user interface that graphically displays a map of the network using the information .  Therefore, considering the teachings of Golobay, Marl and Strittmatter, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine updating the graphical representations of each of the available wireless devices included in the selected system composition to reflect the plurality of wireless links established with the teachings of Golobay, Marl and Strittmatter.  One would have been motivated to combine updating the graphical representations of each of the available wireless devices included in the selected system composition to reflect the plurality of wireless links established with the teachings of Golobay, Marl and Strittmatter in order to optimize the use and flexibility of various computing devices installed in a business or home, the business or family may link them together to form a small private network (Marl. Ps. 0003, 0004) and to allow consumers to have additional useful features on multi-media devices, which would widen the appeal of these devices to a broader audience by providing a multi-media device that can easily utilize wireless communication to transmit its multi-media data, in a convenient manner, to consumer electronics devices.

Claim 21.  Golobay, Marl and Strittmatter disclose the computer-implemented method of claim 16, and Golobay further discloses the plurality of wireless links comprising one or more of an institute of electrical and electronics engineers (IEEE) 802.11 link, an IEEE devices 140 may connect to network via any technique, such as wired, wireless, or optical connections (P. 0022).

Claim 22.  Golobay, Marl and Strittmatter disclose the computer-implemented method of claim 16, and Golobay further discloses two or more of the plurality of wireless links are established in parallel, a group of devices connect via a network (P. 0018), Agents 430 receive data from monitor logic 420 in response to received requests and cause changes to be made to devices 140 based on the received data (P. 0036), agents 430 (FIG. 4) cause the activity to be performed on the devices (P. 0104).

Claim 23.  Golobay, Marl and Strittmatter disclose the computer-implemented method of claim 16, and Golobay further discloses the two or more available wireless devices comprising at least one shared-resource provided by one or more computers or hardware units, Server 130 may receive change requests from client 120 and automatically configure devices 140 based on the change requests (P. 0021).

Devices 140 may include any type of device with which server 130 can communicate. For example, devices 140 may include network devices having Internet Protocol (IP) addresses, such as servers, switches, routers, etc. (P. 0022).

Claim(s) 25, 26, 27, 28, 30, 31, 32, 33 disclose(s) apparatus (comprising: a processor; and a memory comprising instructions executed by the processor) claim(s) similar to the computer-implemented method claim(s) of Claim(s) 16, 17, 18, 19, 21, 22, 23, 24 and is/are rejected with the same rationale.

Claim(s) 34, 35, 36, 37, 39, 40 disclose(s) non-transitory computer-readable medium (comprising a set of instructions executed by a processor circuit) claims similar to the computer-implemented method claim(s) of Claim(s) 16, 17, 18, 19, 21, 22and is/are rejected with the same rationale.

Claim(s) 20, 29, 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golobay et al. (US 2007/0136371 A1) in view of Marl et al. (US 2008/0052384 A1) and Strittmatter et al. (US 2004/0176117 A1) and further in view of Hansen (US 5,819,042).

Claim 20.  Golobay, Marl and Strittmatter disclose the computer-implemented method of claim 16, but do not disclose generating a system composition of the two or more system compositions using a connect-the-dots interface to draw lines among graphical representations of available wireless devices to include in the system composition, as disclosed in the claims.  Hansen does not disclose in creating a network diagram, to connect a first component to a second component, a user select the first component by holding a leftmost button on the mouse in the depressed position while pointing to the first component, draws a connection between the first component and the second component by repositioning the mouse to point at the second component while the button is depressed and releasing the button to complete the connection (Col.  12, Lines 24- , Page 19, Paragraph 35).  Therefore, considering the teachings of Golobay, Marl, Strittmatter and Hansen, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine generating a system composition of the two or more system compositions using a connect-the-dots interface to draw lines among graphical representations of available wireless devices to include in the system composition with the teachings of Golobay, Marl and Strittmatter.  One would have been motivated to combine generating a system composition of the two or more system compositions using a connect-the-dots interface to draw lines among graphical representations of available wireless devices to include in the system composition with the teachings of Golobay, Marl and Strittmatter in order to simplify the task of 

Claim(s) 29 disclose(s) apparatus (comprising: a processor; and a memory comprising instructions executed by the processor) claim(s) similar to the computer-implemented method claim(s) of Claim(s) 20 and is/are rejected with the same rationale.

Claim(s) 38 disclose(s) non-transitory computer-readable medium (comprising a set of instructions executed by a processor circuit) claims similar to the computer-implemented method claim(s) of Claim(s) 20 and is/are rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 25, 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
the respective devices of Marl shown in FIGS. 49, 52 all communicate over a common router. This same configuration is also depicted and described in FIGS. 37, 39, 40-42 and accompanying text. Consequently, Marl indicates that devices may only be detected based on their connection to a common network and not different networks.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        5/6/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177